DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on November 29, 2021, the objections to the claims, drawings, specifications and the 112(b) rejections in the previous office action (dated 03/29/2021) are hereby withdrawn. Claims 1 and 4-8 have been amended and claims 2-3 were previously presented. Therefore, claims 1-8 are currently pending.

Drawings
The drawings were received on November 29, 2021.  These drawings are not acceptable and will not be entered.
First and foremost, the applicant labels new Fig. 4 as “sectional view of a circular vacuum sealed pastry saver” and new Fig. 5 as the “bottom view of the circular vacuum sealed pastry saver” (see new [0030-0031]).  The original disclosure (dated 03/04/2020) does not have any corresponding description regarding the circular vacuum sealed pastry saver.” This is what examiner considers to be subject matter not previously disclosed; emphasis added.
Furthermore, it appears that the sectional view shown in new Fig. 4 is a duplicate copy of Fig. 1, which shows a sectional view of a rectangular vacuum sealed pastry saver. Therefore, the sectional view being depicted in new Fig. 4 is a rectangular vacuum sealed pastry saver NOT a circular vacuum sealed pastry saver; emphasis added.
Next, applicant provides new Fig. 6 to show “clamps” and provides a corresponding description of the figure (see new [0032]).  However, new Fig. 6 appears to show “latches” NOT “clamps.”   The original disclosure (dated 03/04/2020) does not have any corresponding description regarding “clamps.” Rather the original disclosure (dated 03/04/2020) only mentions “one or more clamping devices” (see [00019]) and no further detail regarding what type of “clamping devices” are being used. This is what examiner considers to be subject matter not previously disclosed; emphasis added.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a detachable top cover with a flat top surface” as in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Since, there are no perspective figures of the claimed vacuum storage container (provided in the originally filed application) and the fact that Fig. 1 is a sectional view of the claimed vacuum storage container. It is hard to tell whether the top surface of the top cover is flat or not; emphasis added.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed November 29, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall 
First and foremost, the applicant labels new Fig. 4 as “sectional view of a circular vacuum sealed pastry saver” and new Fig. 5 as the “bottom view of the circular vacuum sealed pastry saver” (see new [0030-0031]).  The original disclosure (dated 03/04/2020) does not have any corresponding description regarding the circular vacuum sealed pastry saver.” This is what examiner considers to be subject matter not previously disclosed; emphasis added.
Furthermore, it appears that the sectional view shown in new Fig. 4 is a duplicate copy of Fig. 1, which shows a sectional view of a rectangular vacuum sealed pastry saver. Therefore, the sectional view being depicted in new Fig. 4 is a rectangular vacuum sealed pastry saver NOT a circular vacuum sealed pastry saver; emphasis added.
Next, applicant provides new Fig. 6 to show “clamps” and provides a corresponding description of the figure (see new [0032]).  However, new Fig. 6 appears to show “latches” NOT “clamps.”   The original disclosure (dated 03/04/2020) does not have any corresponding description regarding “clamps.” Rather the original disclosure (dated 03/04/2020) only mentions “one or more clamping devices” (see [00019]) and no further detail regarding what type of “clamping devices” are being used. This is what examiner considers to be subject matter not previously disclosed; emphasis added.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 3-4, the phrases, “...said top surface…” and “…the top surface…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a flat top surface” (claim 1, Ln. 2) when referring to “said top surface” and “the top surface” OR a different “top surface”? Further clarification is required. 
	In claim 1, Ln. 8-11, the phrases, “...the top cover…” and “…said top cover…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a detachable top cover” (claim 1, Ln. 2) when referring to “the top cover” and “said top cover” OR a different “top cover”? Further clarification is required.
	In claim 4, Ln. 2, the phrase, “…said top surface of said top cover…” lacks antecedent basis; therefore, it should be change to “…said flat top surface of said detachable top cover…” to establish the proper antecedent basis and for consistency purposes.
	In claim 5, Ln. 2, the phrase, “…said top surface of said top cover…” lacks antecedent basis; therefore, it should be change to “…said flat top surface of said detachable top cover…” to establish the proper antecedent basis and for consistency purposes.
	In claim 8, Ln. 3, the phrases, “…said top cover…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a detachable top cover” (claim 1, Ln. 2) when referring to “said top cover” OR a different “top cover”? Further clarification is required.
As for claims 2-8, due to their dependencies from claim 1, they too have these deficiencies.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.  Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 7677166 – art of record; hereinafter Tsai) in view of Tsay (US 5806575 – art of record; hereinafter Tsay). 
Regarding claim 1, Tsai teaches a vacuum storage container (for storing perishable items) comprising:
a detachable top cover (1; Examiner’s note: Tsai teaches the cover (1) being pivotally connected to the base plate via hinge sections and hinge pins (11) as shown in Tsai Fig. 1, when the hinge pins (11) are removed from hinge sections, the top cover is detachable as claimed) with a curved top surface and one or more side walls extending from said top surface downwards to a bottom edge, a valve (12) placed upon the top surface;
a base plate (2 and 3) having a top surface (22), a bottom surface, and one or more side walls and comprising:
	a vacuum pump (314) for creating a vacuum within a vacuum chamber formed within a cavity formed by the top cover and the base plate;
	a groove (231) placed along the top surface of the base plate;
	an expandable seal (232) placed within said groove for forming a seal against said bottom edge of said one or more side walls of said top cover;
	a power supply (33) for providing power to said vacuum pump;
	a sensor mechanism (321) for detecting pressure levels within said vacuum chamber;
	a controller (31 and 311) for automatically regulating said vacuum pump to maintain said vacuum within said vacuum chamber;
	a switch (35) for activating said controller to maintain said vacuum with said vacuum chamber (Tsai Col. 1 Ln. 65 – Col. 3 Ln. 17 and Figs. 1-6).
	However, Tsai fails to teach the top surface of the detachable top cover being flat.
	Tsay is in the same field of endeavor as the claimed invention and Tsai, which is a vacuum sealed storage container. Tsay teaches a vacuum storage container (for storing perishable items) comprising: a detachable top cover (10) with a flat top surface and one or more side walls extending vertically from said top surface downwards to a bottom edge; a base plate (10A) having a top surface, a bottom surface, and one or more side walls and comprising: a vacuum pump (50) for creating a vacuum within a vacuum chamber formed within a cavity formed by the top cover and the base plate; a groove  placed along the top surface of the base plate; an expandable seal (i.e. in the form of a rubber seal ring (13)) placed within said 
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the curved top surface (of Tsai) to be flat (as taught by Tsay) to allow the user to stack multiple vacuum storage containers on top of each other. Furthermore, it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)
Regarding claim 2, modified Tsai as above further teaches wherein said power supply is provided by an electrical cord (37; see Tsai Fig. 1).
Regarding claim 3, modified Tsai as above further teaches wherein said power supply is provided by one or more batteries (38) contained within a battery compartment (34) within said base plate (see Tsai Fig. 3).
Regarding claim 4, modified Tsai as above further teaches wherein said top surface of said base plate is rectangular and said top surface of said top cover possess four side walls extending laterally from said (top) surface being rectangular (see Tsai Figs. 1-6).
Regarding claim 8, modified Tsai as above further teaches wherein said base plate further includes one or more clamps (i.e. in the form of a latch (13) having a fixed latch (131) and a pivoting latch (132)) on the exterior of said one or more side walls that, when engaged, lock said top cover to said base plate, and when not engaged, allow said top cover to be fully detachable from said base plate (see Tsai Figs. 1 and 6 or Tsay Fig. 1).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of Schooley (US 7931052 – art of record; hereinafter Schooley).
Regarding claim 5, Tsai as above teaches all the structural limitations as set forth in claim 1, except for where said top surface of the base plate is circular.
	Schooley is in the same field of endeavor as the claimed invention, which is a vacuum sealed container.  Schooley teaches a vacuum storage container (10 – for storing perishable items) comprising:  a top cover (30) with a top surface and one or more side walls extending from said top surface; a base plate (20 and 70) having a top surface, a bottom surface (74), and or more side walls and comprising: a vacuum pump (80 – for creating a vacuum within a vacuum chamber formed within a cavity formed by the top cover and the base plate), and where said top surface of the base plate is circular and said top surface of said top cover is circular (Schooley Col. 3 Ln. 48 – Col. 10 Ln. 19 and Figs. 1-9).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the top surface of the base plate and the top surface of the top cover (of Tsai) to be circular (as taught by Schooley) to have a more compact profile, and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 1 above) and further in view of
Regarding claim 6, Tsai as above teaches all the structural limitations as set forth in claim 1, except for said sensor mechanism comprises: a diaphragm facing the vacuum chamber; a second switch placed adjacent to the diaphragm, so that when the vacuum chamber has reached the desired vacuum level, the diaphragm makes contact with said second switch, deactivating said vacuum pump.
Shao is in the same field of endeavor as the claimed invention, which is a vacuum sealed container. Shao teaches a vacuum sealed container (for storing perishable items) comprising: a top cover (2) with a top surface and one or more side walls extending from said top surface, a base plate (1 and 11) having a top surface, a bottom surface, and one or more side walls and comprising: a vacuum pump (121 – for creating a vacuum within a vacuum chamber formed within a cavity formed by the top cover and the base plate); a power supply for providing power to said (vacuum) pump; a sensor mechanism and/or controller (i.e. in the form of a vacuum-controlling device (124) – which automatically maintains a vacuum within said vacuum chamber; Examiner’s note: examiner equates the vacuum-controlling device (of Shao) to be the claimed sensor mechanism; emphasis added), a switch (126) for activating said controller to maintain the vacuum within said vacuum chamber, and the sensor mechanism comprises: a diaphragm (i.e. in the form of bellows 1241) facing the vacuum chamber, a second switch (i.e. in the form of  a contact switch (1243)) placed adjacent to the diaphragm (see Shao Figs. 4a-b), so that when the vacuum chamber has reached the desired vacuum level, the diaphragm makes contact with said second switch, deactivating said (vacuum) pump (Shao Col. 2 Ln. 57 – Col. 4 Ln. 42 and Figs. 1-8b).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vacuum sealed container (of Tsai) with a similar sensor mechanism (as taught by Shao) to automatically trigger the vacuum pump to maintain the vacuum within the container.  See MPEP §2144.04(III)
Regarding claim 8, modified Tsai as above further teaches wherein said base plate further includes one or more clamps (13) on the exterior of said one or more side walls that, when engaged, lock said top cover to said base plate (see Shao Fig. 1).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim (in particular claim 1), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736


	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736